 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   NANCY BARR,                                         Case No.: 19cv1887-MMA-MDD
10                                      Plaintiff,
                                                         SCHEDULING ORDER
11   v.                                                  REGULATING DISCOVERY
                                                         AND OTHER PRE-TRIAL
12   LABORATORY CORPORATION OF
                                                         PROCEEDINGS
     AMERICA HOLDINGS, a business
13
     entity, exact form unknown,
14                                    Defendant.
15
16         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
17   held on November 26, 2019. After consulting with the attorneys of record for the parties
18   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
19   ORDERED:
20         1.     Any motion to join other parties, to amend the pleadings, or to file additional
21   pleadings must be filed by January 10, 2020.
22         2.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
23   all parties on or before March 16, 2020. Any contradictory or rebuttal disclosures within
24   the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before April 17, 2020.
25   Unless otherwise stipulated by the parties, the required expert disclosures shall include an
26   expert report as required by Rule 26(a)(2)(B). If a written report is not required, the
27   disclosure must provide the information required under Rule 26(a)(2)(C).
28

                                                     1
                                                                                19cv1887-MMA-MDD
 1          3.      Except as provided in the paragraph below, any party that fails to make
 2   these disclosures will not, absent substantial justification, be permitted to use
 3   evidence or testimony not disclosed at any hearing or at the time of trial. In
 4   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
 5          4.      All discovery, including expert discovery, shall be completed by all parties
 6   by May 18, 2020. Completed means that interrogatories, requests for production, and
 7   other discovery requests must be served at least thirty (30) days prior to the established
 8   cutoff date so that responses thereto will be due on or before the cutoff date. All
 9   subpoenas issued for discovery must be returnable on or before the discovery cutoff date.
10   All disputes concerning discovery shall be brought to the attention of the Magistrate
11   Judge no later than thirty (30) days following the date upon which the event giving rise to
12   the dispute occurred. The parties are required to meet and confer regarding all discovery
13   disputes pursuant to the requirements of Local Rule 26.1(a). The parties are to comply
14   with the chambers rules of the Magistrate Judge in bringing discovery before the court.
15          5.      Failure to comply with this section or any other discovery order of the court
16   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
17   the introduction of experts or other designated matters in evidence.
18          6.      All dispositive pretrial motions, including motions for summary judgment
19   and motions addressing Daubert issues, must be filed by June 19, 2020.1 Counsel for the
20   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
21   period of time between the date you request a motion date and the hearing date may vary
22   from one district judge to another. Please plan accordingly. Failure to make a timely
23   request for a motion date may result in the motion not being heard.
24          7.      If appropriate, following the filing of an order ruling on a motion for
25   summary judgment or other dispositive pretrial motion, or in the event no such motion is
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         2
                                                                                           19cv1887-MMA-MDD
 1   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
 2   issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
 3   pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
 4   Chambers Rules, which provide additional information regarding pretrial scheduling.
 5         8.     A Mandatory Settlement Conference will be conducted on May 28, 2020 at
 6   9:30AM in the chambers of Magistrate Judge Mitchell D. Dembin. Counsel or any party
 7   representing himself or herself must submit confidential settlement briefs directly to the
 8   magistrate judge’s chambers by May 20, 2020. All parties are ordered to read and fully
 9   comply with the Chambers Rules of the assigned Magistrate Judge.
10         9.     A post trial settlement conference before a magistrate judge may be held
11   within 30 days of verdict in the case.
12         10.    The dates and times set forth herein will not be modified except for good
13   cause shown.
14         11.    Briefs or memoranda in support of or in opposition to any pending motion
15   must not exceed twenty-five (25) pages in length without leave of a district court judge.
16   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
17   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
18   and a table of authorities cited.
19         12.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
20   this case hereafter.
21         IT IS SO ORDERED.
22   Dated: November 26, 2019
23
24
25
26
27
28

                                                    3
                                                                                   19cv1887-MMA-MDD
